DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4 are objected to because of the following informalities:  Claims 1 and 4 recite a typographical error “positioned on opposite side” should read “positioned on an opposite side”. Claims 2-3 are objected on the basis of their dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, claims 1 and 4 recite “the traveling lane” which lacks antecedent basis. In addition, claims 1 and 4 recite “a third determiner configured to determine whether widening of one or both of the lane lines” which is indefinite because a single lane line by itself cannot widen.  In addition, for proper antecedent basis “the lane lines” should refer to the previously recited “pair of line lines”, i.e., by amending as follows “one or both of the pair of lane lines”. Similarly the limitation “as a reference, one of the lane lines” should read “as a reference, one of the pair of lane lines”.
With respect to the limitation “the target traveling course on a basis of, as a reference, one of the lane lines that is positioned on opposite side of the other of the lane lines” it is important to note that 
In addition, claim 3 is rejected under 112(b) as indefinite since claim 2 uses a variation of lane width within a threshold to determine whether widening is present, and claim 3 indicates “a branch road is detected . . . on the basis of the traveling environment information acquired by the acquitting unit”, which the specification indicates, branch road detection occurs based on a widening threshold recited in claim 2 (Spec. ¶ 56 “widening determination threshold A WH may be a value used to check whether a
branch road is a branch road . . . lane width W may be calculated on the basis of the distance between the right and the left lane line boundaries hr and bl”) it is unclear how the same threshold recited in claim 2 (i.e., claim 3 “the threshold”) can be decreased if the branch road is detected and/or decreased when it is not detected since the same threshold can be used to determine if a branch road exists in the first place, according to the broadest reasonable interpretation of claim 2 and 3. 

Claim Interpretation, Contingent/Conditional Limitations
Claims 1–4 contain various contingent limitations: claim 1: (“configured to determine, when the first determiner determines that the preceding vehicle travels on the traveling lane”) (“a second calculator configured to set, on a condition that the blinker of the preceding vehicle is determined  . . . and that the widening is determined . . . as being present”), claim 3: (“wherein, in a case in which a branch road is detected . . . a case in which the branch road is undetected”), claim 4 (“determine whether the preceding vehicle travels on the traveling lane . . . determine whether widening of one or both of the lane lines is present . . . set, on a condition that the blinker of the preceding vehicle is determined as blinking and that the widening is determined as being present”) 
The broadest reasonable interpretation of a claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations is sufficient to disclose the above cited claim limitations. See MPEP 2114.   A claim containing a "recitation with Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
For example, claim 1 only requires “a second calculator configured to set . . . the target traveling course on a basis of, as a reference, one of the lane lines that is positioned on opposite side of the other of the lane lines, the other of the lane lines being positioned on a side on which the blinker of the preceding vehicle is determined by the second determiner as blinking” if the condition precedent (i.e., “on a condition that the blinker of the preceding vehicle is determined by the second determiner as blinking and that the widening is determined by the third determiner as being present”) is satisfied, but the claim does not require that either a blinker is detected or that widening is present. 

	
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 1 includes:  
(1) “an acquiring unit configured to acquire”
(2) “a first extractor configured to extract”
(3) “a second extractor configured to extract”
(4) “a first calculator configured to determine”
(5) “a first determiner configured to determine”
(6) “a second determiner configured to determine”
(7) “a third determiner configured to determine”
(8) “a second calculator configured to set”
	At least claim 4 includes:
(9) “circuitry configured to extract . . . extract . . . determine . . . calculate . . . determine . . . determine . . . determine . . . set”

(A)  Each of limitations (1)-(9) recited above use a generic placeholder underlined for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in [1]–[7] above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(9) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1)-(9), the generic placeholder is in a system claim and is not modified by sufficient structure or material for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for (1)-(9), respectively, includes:
(1) ¶32 “a road-map information acquiring unit 12b”; ¶¶ 33-34 “road-map information acquiring unit 12b may perform, on the road map stored in the road map database 16”); acquiring unit is part of “map locator calculator 12” (Spec. ¶ 28-29) which can include “a known microcomputer and a peripheral device. For example, the microcomputer may include a central processing unit (CPU), a random-access memory (RAM), and a read-only memory (ROM).
(2)-(3) extractors, (22a, 22b, FIG. 1) (¶ 28)
(4) and (8), calculators (12a, 12c, FIG. 1) (¶¶ 27-28)
(5)-(7), determiners (22c, FIG. 1, see ¶45 “the lane keep control calculator 22c that performs the process at step S2 may serve as a "preceding vehicle detector" or a "first determiner” (¶¶ 27-28). 
(9) circuitry (¶ 79 “The lane keep controller 22 and/or the lane keep control calculator 22c illustrated in FIG. 1 is implementable by circuitry including at least one semiconductor integrated circuit such as at least one processor ( e.g., a central processing unit (CPU)), at least one application specific integrated circuit (ASIC), and/or at least one field programmable gate array (FPGA). At least one 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0225686 to Takaso et al. (Takaso) in view of U.S. Patent Application Publication No. 2016/0272203 to Otake et al. (Otake)
With respect to claims 1 and 4, Takaso discloses a lane keep control apparatus comprising: 
an acquiring unit configured to acquire traveling environment information that represents a traveling environment ahead of an own vehicle 
(11, FIG. 1 “traveling parameter detector”) (¶¶19-20 “surrounding environment recognizer 11”; ¶24); 
extract preceding vehicle information from the traveling environment information acquired by the acquiring unit, the preceding vehicle information being information on a preceding vehicle that travels ahead of the own vehicle 
(¶ 23 “three-dimensional objects . . . preceding vehicle”); 
a second extractor configured to extract lane line information from the traveling environment information acquired by the acquiring unit, the lane line information being information on a pair of lane lines that define right and left of a traveling lane along which the own vehicle travels; and 
(¶ 23 “recognition of data of the lane lines . . . positions of the right and the left lane lines in an image plane may be identified”)
a first calculator configured to determine a lane width of the traveling lane on a basis of the lane line information extracted by the second extractor, 
(¶ 23 “recognition of data of the lane lines such as, but not limited to, white lines, a change in luminance in a width direction of a road may be evaluated . . . positions of the right and the left lane lines in an image plane may be identified . . . positions in real space (x,y,z) of the lane line may be calculated . . . on the basis of distance information . . . vehicle width direction may be a Y axis . . . least square method may be applied to a group of points constituting each of the right and the left lane lines in each section to thereby approximate the right and the left lane lines in each section with a quadratic curve . . . three dimensional distance distribution”) (FIG. 4, Δy) 
(¶42 “second operation term may be a feedback operation term directed to correction of a variation, in the vehicle width direction of the own vehicle, at the control target point between the target course and the estimated advancing route
and calculate a target traveling course, the target traveling course being configured to cause the own vehicle to travel along a predetermined lateral position in the lane width, 
(¶33 “lane-keeping control in which the traveling lane is kept to carry out the traveling control, the lane deviation prevention control that prevents the occurrence of deviation from the traveling lane”) 
the first calculator including a first determiner configured to determine whether the preceding vehicle travels on the traveling lane, on a basis of the preceding vehicle information extracted by the first extractor, 

(s102, FIG. 10 “preceding vehicle recognized?”) 
a second determiner configured to determine, when the first determiner determines that the preceding vehicle travels on the traveling lane, whether a blinker of the preceding vehicle blinks, on a basis of the traveling environment information acquired by the acquiring unit, 
(¶35 “the lane ahead of the own vehicle and the information on ON of the turn signal switch of the preceding vehicle followed by the own vehicle to show an intention of the preceding vehicle to change lanes toward the branch road”) 
(S106, FIG. 10 “turn signal . . . preceding vehicle . . . turned on”)
(¶ 51 “turn signal switch of the preceding vehicle is turned on to show an intention of the preceding vehicle to change lanes”)
a third determiner configured to determine if a branch road is present, and 
(¶¶ 97-98 “control may be performed when detecting the branch road of the lane ahead of the own vehicle and the intention of the preceding vehicle”)
(i.e., claim 3 “the traveling environment information obtaining unit detects both a branch road of the lane ahead of the own vehicle”)
a second calculator configured to set, on a condition that the blinker of the preceding vehicle is determined by the second determiner as blinking and the branch road is determined by the third determiner as being present, the target traveling course on a basis of, as a reference, one of the lane lines that is positioned on opposite side of the other of the lane lines, the other of the lane lines being positioned on a side on which the blinker of the preceding vehicle is determined by the second determiner as blinking.
(¶35 “When the lane line information is obtained after completion of the lane change performed by the preceding vehicle, the traveling controller 10 may allow the own vehicle to start while performing the steering control on the basis of the lane line information”) 

(¶¶ 108-110) 
However, Takaso, fails to overtly disclose the determination of the branch road is on the basis of a lane wide widening, i.e., “a third determiner configured to determine whether widening of one or both of the lane lines is present, the widening being a situation in which the one or both of the lane lines extends in a direction in which the lane width becomes wider” and subsequently “a second calculator configured to set, on a condition . . . and that the widening is determined by the third determiner as being present” since Takaso does not overtly disclose that branch detection uses a widening of lanes as a basis, although Takaso suggests detecting a branch road by environmental sensors (i.e., claim 3 “the traveling environment information obtaining unit detects both a branch road of the lane ahead of the own vehicle”)
However, determining a branch road by determining whether widening of one or both of the lane lines is present, the widening being a situation in which the one or both of the lane lines extends in a direction in which the lane width becomes wider was well known in the art at the time of effective filing. For example, Otake, from the same field of endeavor, discloses a determiner “configured to determine whether widening of one or both of the lane lines is present, the widening being a situation in which the one or both of the lane lines extends in a direction in which the lane width becomes wider” and subsequently “a second calculator configured to set, on a condition . . . and that the widening is determined by the third determiner as being present” (Otake, ¶¶ 7-10 “determine whether or not a branch point from the driving lane exists in front of the vehicle, based on a lane width variation which is the amount of change of a distance between, the two lane lines . . . existence of the branch point in front of the vehicle is not recognized based on position information of the vehicle and map information, determine that the branch point exists, when the lane width variation is greater than or equal to a first threshold value”; 35 – 37; 44-47) (FIG. 2-3) and further teaches the target traveling course on a basis of, as a reference, one of the lane lines that is positioned on opposite side of the other of the lane lines (S11, FIG. 2) (¶48 “lane keeping control unit 12 performs the lane keeping control such that the vehicle V travels 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to implement a determiner configured to determine whether widening of one or both of the lane lines is present, the widening being a situation in which the one or both of the lane lines extends in a direction in which the lane width becomes wider” and subsequently “a second calculator configured to set, on a condition . . . and that the widening is determined by the third determiner as being present” as taught by Otake, in the system of Takaso, in order to improve “the accuracy of determinations of whether or not a branch point from a driving lane exists in front of a vehicle, thus reducing the unstable behavior from the vehicle” (Otake, ¶¶5-6). 
With respect to claim 2, Takaso in view of Otake disclose the third determiner is configured to compare an amount of variation in the lane width with a threshold, and determine that the widening is present in a case in which the amount of variation in the lane width exceeds the threshold (Otake, ¶¶ 7-10 “determine whether or not a branch point from the driving lane exists in front of the vehicle, based on a lane width variation which is the amount of change of a distance between, the two lane lines . . . existence of the branch point in front of the vehicle is not recognized based on position information of the vehicle and map information, determine that the branch point exists, when the lane width variation is greater than or equal to a first threshold value”; 35 – 37; 44-47) (Otake, FIG. 2-3)
With respect to claim 3, as best understood in view of the 112(b) rejection above, Takaso in view of Otake disclose in a case in which a branch road is detected ahead of the own vehicle on the basis of the traveling environment information acquired by the acquiring unit or on a basis of road map information (Takaso, ¶ 27 “map data stored in advance . . . road data may include . . . branching and a junction of a road”) (Otake, ¶¶ 7-10 “determine whether or not a branch point from the driving lane exists in front of the vehicle, based on a lane width variation which is the amount of change of a distance between, the two lane lines . . . existence of the branch point in front of the vehicle is not recognized based on position information of the vehicle and map information, determine that the branch point exists, when the lane width variation is greater than or equal to a first threshold value”; 35 – 37; 44-47) (Otake, FIG. 2-3)
the threshold is configured to be set to a lower value than a case in which the branch road is undetected ahead of the own vehicle, the road map information being information on a road map ahead of the own vehicle (Otake, ¶¶ 4-5 “when the amount of change in the distance between the two lane lines recognized based on the captured image is greater than or equal to a predetermined threshold value . . . When the threshold value is a small value, it can be erroneously determined that a branch point exists due to a small variation in the distance between the two lane even though a branch point, does not exist in reality . . . when the threshold value is a large value, it is not determined that a branch point exists in front of the vehicle, until the distance between the two lane lines is greatly widened”; 7-8 “lane width variation is greater than or equal to a first threshold value, and, in a case where existence of the branch point in front of the vehicle is recognized based on the position information of the vehicle and the map information, determine that the branch point exists, when the lane width variation is greater than or equal to a second threshold value smaller than the first threshold value”; ¶¶ 46-47 “where the existence of the branch point 205 in front of the vehicle V is not recognized (S5), the determination unit 11 sets a branch determination threshold value to a first threshold value (S6). The branch determination threshold value is a threshold value of the lane width variation for determining the existence of the branch point 205 in front of the vehicle V. In a case where the existence of the branch point 205 in front of the vehicle V is recognized (S5), the determination unit 11 sets the branch determination threshold value to a second threshold value smaller than the first threshold value (S7).”) (S5-S7, FIG. 2)

Citation of Prior Art
US 20130226402 is cited to disclose:
A tracking control apparatus for tracking a preceding vehicle includes information acquiring unit for acquiring information about surrounding the own vehicle, preceding vehicle determining unit for determining the preceding vehicle running ahead of the own vehicle, control unit controls the tracking control to be maintained or released, and turn signal determining unit for determining whether or not a turn signal of a turn signal unit of the preceding vehicle is active. The control unit maintains or releases the tracking control by determining the surrounding of the own vehicle concerning a traffic lane change by turn signal determining unit determines that the turn signal of the turn signal unit is active.
   [0044] Subsequently, at step S110, it is determined whether or not the turn signal is active. This process determines whether or not the preceding vehicle has activated the turn signal based on the detection result at step S100. The steps S100 and S110 serve as a function of the turn signal determining block 15. When it is determined that the turn signal is activated (5110: YES), the process proceeds to step S120. Meanwhile, when it is determined that the turn signal is not activated (S110: NO), the tracking judgment process is terminated without executing the subsequent processes. In this case, subsequent processes from step S100 are repeatedly executed.

    PNG
    media_image1.png
    396
    267
    media_image1.png
    Greyscale

20: a traffic lane detector 50
[0025] The traffic lane detector 50 is disposed in the front portion of the own vehicle 100 similarly to the preceding vehicle detector 30 and detects a traffic lane dividing lines S2 and S3 in a range indicated by the symbol B. As a result, the traffic lane where the own vehicle is running can be identified and a change of lane by the preceding vehicle 110 can be detected based on the detected traffic lane dividing lines S2 and S3.
[0031] The preceding vehicle determining block 12 determines that a preceding vehicle is running on the same traffic lane where the own vehicle is running based on the information from the preceding vehicle detector 30
US 20090157286 is cited to disclose a Branch-Lane Entry Judging System


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667